ORDER

PER CURIAM.
Defendant appeals from a judgment entered by default as a discovery sanction pursuant to Rule 61.01. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
*860We affirm the judgment pursuant to Rule 84.16(b). Plaintiffs motion to strike and dismiss the appeal is denied as moot.